STATE OF MINNESOTA
                                                                          flFebruary 19, 2016

                                                                              OmcEOF
                                  IN SUPREME COURT                        Arra.I!A1EC4Ut1'8

                                         A15-1390


In re Petition for Disciplinary Action against
Duane A. Kennedy, a Minnesota Attorney,
Registration No. 0055128.


                                        ORDER

       We suspended respondent Duane A. Kennedy from the practice of law for a

minimum of 30 days, effective January 19, 2016. See In re Kennedy, 873 N.W.2d 133,

134 (Minn. 20 16) (order). Respondent has filed an affidavit seeking reinstatement in which

he states that he has fully complied with the terms of that suspension order. The Director

of the Office of Lawyers Professional Responsibility does not oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Duane A. Kennedy is conditionally reinstated to the practice of

law in the State of Minnesota, subject to the requirement from a prior disciplinary case that

he provide proof of successful completion of the professional responsibility portion of the

state bar examination by June 10, 2016. See In re Kennedy, 864 N.W.2d 342, 351 (Minn.

2015). Respondent is placed on disciplinary probation until July 25, 2019, subject to the

following terms and conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with probation. Respondent shall promptly
       respond to the Director's correspondence by the due date. Respondent shall


                                              1
provide the Director with a current mailing address and shall immediately
notify the Director of any change of address. Respondent shall cooperate
with the Director's investigation of any allegations of unprofessional conduct
that may come to the Director's attention. Upon the Director's request,
respondent shall provide authorization for release of information and
documentation to verity compliance with the terms of this probation;

(b)  Respondent shall abide by the Minnesota Rules of Professional
Conduct;

(c)     Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of
probation. Respondent's current probation supervisor may continue to
supervise respondent if the supervisor is willing to do so. If not, within 2
weeks from the date of this order, respondent shall provide the Director with
the names of four attorneys who have agreed to be nominated as respondent's
supervisor. If, after diligent effort, respondent is unable to locate a supervisor
acceptable to the Director, the Director shall seek to appoint a supervisor.
Until a supervisor has signed a consent to supervise, respondent shall on the
first day of each month provide the Director with an inventory of client files
as described in paragraph (d) below. Respondent shall make active client
files available to the Director upon request; and

(d)    Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with probation. Respondent shall contact the supervisor
and schedule a minimum of one in-person meeting per calendar quarter.
Respondent shall submit to the supervisor an inventory of all active client
files by the first day of each month during the probation. With respect to
each active file, the inventory shall disclose the client name, type of
representation, date opened, most recent activity, next anticipated action, and
anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly, or at such more frequent intervals as the
Director may reasonably request.

Dated: February 19, 2016                    BY TilE COURT:


                                            ()i41. J;-
                                            David R. Stras
                                            Associate Justice




                                        2